Exhibit 10.7

APN: 436-710-001-0 and 436-710-002-1 and

436-710-003-2 and 436-710-004-3 and 436-

710-005-4 and 436-710-006-5 and 436-710-

007-6 and 436-710-008-7 and 436-710-010-8

PREPARED BY AND UPON

RECORDATION RETURN TO:

Edwards Angell Palmer & Dodge LLP

2800 Financial Plaza

Providence, RI 02903

Attention: Gail E. McCann, Esq.

DEED OF TRUST,

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

Project Commonly Known As

“San Jacinto Esplanade Retail Center, San Jacinto, Riverside County, California”

made by

TNP SRT SAN JACINTO, LLC,

as Grantor

to

FIRST AMERICAN TITLE INSURANCE COMPANY,

solely as Trustee

for the benefit of

KEYBANK NATIONAL ASSOCIATION,

as Agent for Lenders,

as Beneficiary

NOTE: THIS DEED OF TRUST SECURES PROMISSORY NOTES WHICH BEAR INTEREST AT RATES
WHICH VARY ACCORDING TO CHANGES IN THE “PRIME RATE” AND THE “LIBOR RATE”, AS
DEFINED IN THE NOTE (AS HEREINAFTER DEFINED) AND/OR A BALLOON PAYMENT.

This instrument is to be filed and indexed in the real estate records and is
also to be indexed in the Index of Financing Statements of Riverside County,
California under the name of TNP SRT SAN JACINTO, LLC, as “debtor,” and KeyBank
National Association, as Agent, as “secured party.” Grantor’s (as defined
herein) organizational number in Delaware is 4850435.



--------------------------------------------------------------------------------

Information concerning the security interest may be obtained from Beneficiary at
the following address: 225 Franklin Street, 18th Floor, Boston Massachusetts
02110.

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(this “Deed of Trust”) is made as of December 17, 2010, by TNP SRT SAN JACINTO,
LLC, a Delaware limited liability company (“Grantor”), whose address is 1900
Main Street, Suite 700, Irvine, CA 92614, in favor of FIRST AMERICAN TITLE
INSURANCE COMPANY, a California corporation, its successors and assigns
(“Trustee”), whose address is 5 First American Way, Santa Ana, California 92707,
solely as trustee, for the benefit of KEYBANK NATIONAL ASSOCIATION, as Agent (in
such capacity, “Beneficiary”), its successors and assigns, for itself and any
other lenders who become Lenders under the Loan Agreement (as hereinafter
defined) (collectively referred to as “Lenders” and each individually referred
to as a “Lender”).

Capitalized terms used herein shall have the meanings set forth in Schedule 1 of
this Deed of Trust or in the specific sections of this Deed of Trust. Initially
capitalized terms used and not otherwise defined in this Agreement shall have
the meanings respectively ascribed to them in the Loan Agreement. Any terms used
or defined in the California Uniform Commercial Code, as in effect from time to
time, and not defined in this Deed of Trust has the meaning given to the term in
the California Uniform Commercial Code, as in effect from time to time, when
used in this Deed of Trust.

1. Grant and Secured Obligations.

1.1 Grant. For the purpose of securing payment and performance of the Secured
Obligations defined and described in Section 1.2 of this Deed of Trust, Grantor,
as debtor hereby irrevocably and unconditionally grants, bargains, sells,
conveys, mortgages and warrants to Trustee in trust, for the benefit of the
Beneficiary, as secured party, with power of sale and with right of entry and
possession, all estate, right, title and interest which Grantor now has or may
later acquire in and to the following property (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Property”):

(a) The real property located in the County of Riverside, State of California,
as described in Exhibit A, together with all existing and future easements and
rights affording access to it (the “Premises”);

(b) All buildings, structures and improvements now located or later to be
constructed on the Premises (the “Improvements”);

(c) All existing and future appurtenances, privileges, easements, franchises and
tenements of the Premises, including all minerals, oil, gas, other hydrocarbons
and associated substances, sulphur, nitrogen, carbon dioxide, helium and other
commercially valuable substances which may be in, under or produced from any
part of the Premises, all development rights and credits, air rights, water,
water rights (whether riparian, appropriative or otherwise, and whether or not
appurtenant) and water stock, and any Premises lying in the streets, roads or
avenues, open or proposed, in front of or adjoining the Premises and
Improvements;

 

-2-



--------------------------------------------------------------------------------

(d) All existing and future leases, subleases, subtenancies, licenses, occupancy
agreements and concessions (collectively, “Leases”) relating to the use and
enjoyment of all or any part of the Premises and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
such Leases;

(e) All real property and improvements on it, and all appurtenances and other
property and interests of any kind or character, whether described in Exhibit A
or not, which may be reasonably necessary or desirable to promote the present
and any reasonable future beneficial use and enjoyment of the Premises and
Improvements;

(f) All goods, materials, supplies, chattels, furniture, fixtures, equipment,
inventory, machinery and articles of personal property, of every kind and
character, tangible and intangible (including software embedded therein), now
owned or hereafter acquired by Grantor now or later to be attached to, placed in
or on, or used in connection with the use, enjoyment, occupancy or operation of
all or any part of the Premises and Improvements, whether stored on the Premises
or elsewhere, including all pumping plants, engines, pipes, ditches and flumes,
and also all gas, electric, cooking, heating, cooling, air conditioning,
lighting, refrigeration and plumbing fixtures and equipment, all of which shall
be considered to the fullest extent of the law to be real property for purposes
of this Deed of Trust;

(g) All building materials, equipment, work in process or other personal
property of any kind, whether stored on the Premises or elsewhere, which have
been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;

(h) All rights to the payment of money, accounts (including any rent concession
account), funds, deposit accounts, operating accounts, bank accounts, tenant
security accounts, accounts receivable, reserves, deferred payments, refunds,
cost savings, payments and deposits, whether now or later to be received from
third parties (including all earnest money sales deposits) or deposited by
Grantor with third parties (including all utility deposits), contract rights,
construction contracts, commercial paper, warranties, development and use
rights, governmental permits and licenses, development rights, applications,
architectural and engineering plans, specifications and drawings, as-built
drawings, chattel paper, tangible chattel paper, electronic chattel paper,
instruments, documents, notes, acceptances, bonuses, actions, rights, drafts,
general intangibles, payment intangibles, software, trade names, trademarks,
commercial tort claims, letter of credit rights and proceeds, investment
property, supporting obligations of every kind and nature;

(i) All insurance policies pertaining to the Premises and all proceeds,
including all claims to and demands for them, of the voluntary or involuntary
conversion of any of the Premises, Improvements or the other property described
above into cash or liquidated claims, including proceeds of all present and
future fire, hazard or casualty insurance policies, to the extent permitted by
law, and all condemnation awards, to the extent permitted by law, or payments
now or later to be made by any public body or decree by any court of competent
jurisdiction for any taking or in connection with any

 

-3-



--------------------------------------------------------------------------------

condemnation or eminent domain proceeding, to the extent permitted by law, and
all causes of action and their proceeds for any damage or injury to the
Premises, Improvements or the other property described above or any part of
them, or breach of warranty in connection with the construction of the
Improvements, including causes of action arising in tort, contract, fraud or
concealment of a material fact;

(j) All of Grantor’s rights in and to all Hedging Agreements, if any;

(k) all rights and benefits of whatsoever nature derived or to be derived by
Grantor under and by virtue of any contracts or agreements for the use,
occupancy, possession or sale of the Property or any portion thereof (in
addition to the Leases described in subsection (d) above), now existing and
hereafter executed, together with all such extensions, amendments,
modifications, renewals, replacements and guaranties;

(l) all agreements, building permits, surveys, architectural plans and
specifications, governmental approvals, licenses, agreements with utility
companies, water and sewer capacity reservation agreements and all other
consents, approvals and agreements which Grantor may now or hereafter own with
respect to or in connection with the Property and/or any improvements now or
hereafter constructed thereon, but only to the extent such items may be assigned
and transferred without violating the terms thereof;

(m) all warranties and guaranties covering any personal property or fixtures now
or hereafter located on or placed upon the Property;

(n) to the extent in Grantor’s possession or control, all plans and
specifications (including all site plans and development, landscaping and
engineering plans for the Property) now or hereafter existing (except those
owned by third parties), which pertain or relate in any manner to the Property
or any improvements to be constructed thereon;

(o) all building and other permits, bonds, construction contracts, including any
agreements with Grantor’s architect or engineer, utilities agreements and
rights, governmental applications and proceedings, feasibility studies,
maintenance and service contracts, management agreements, development
agreements, fictitious names and trade names, warranties and guaranties, permits
and licenses, insurance policies, personal property, easements or rights-of-way
agreements, now or hereafter existing, which pertain or relate in any manner to
the Property or any portion thereof or to the ownership or operation thereof,
but only to the extent such items may be assigned and transferred without
violating the terms thereof; and

(p) All books and records pertaining to any and all of the property described
above, including computer-readable memory and any computer hardware or software
necessary to access and process such memory (“Books and Records”); and

(q) All products, proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.

 

-4-



--------------------------------------------------------------------------------

1.2 Secured Obligations.

(a) Grantor makes the grant, conveyance, and mortgage set forth in Section 1.1
above, and grants the security interest set forth in Section 3 of this Deed of
Trust for the purpose of securing the following obligations (the “Secured
Obligations”) in any order of priority that Beneficiary may choose:

(i) Payment of all obligations at any time owing under one or more Revolving
Credit Notes (as amended, restated and/or modified from time to time,
collectively the “Note”) dated as of December 17, 2010, payable by TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, Grantor and TNP SRT
Moreno Marketplace, LLC, a Delaware limited liability company (collectively
“Original Borrower”) (as may be later amended to include other Borrowers) as
maker in the stated aggregate maximum principal amount of Thirty-Five Million
Dollars ($35,000,000), as may be later increased up to $150,000,000 to the order
of Beneficiary;

(ii) Payment and performance of all obligations of Grantor under this Deed of
Trust;

(iii) Payment and performance of all obligations of Original Borrower and any
other Borrowers (collectively “Borrowers”), Beneficiary, and the Lenders under a
Revolving Credit Agreement dated as of December 17, 2010 (as amended, restated
and/or modified from time to time, the “Loan Agreement”);

(iv) Payment and performance of any obligations of Original Borrower and any
other Borrower under any Loan Documents (except the Environmental Indemnity for
the Property and the Guaranty (each as defined in the Loan Agreement), which
shall remain unsecured), which are executed by Original Borrower (including
Grantor);

(v) Payment and performance of all obligations of Original Borrower and any
other Borrower arising from any Interest Rate Agreement;

(vi) Payment and performance of all future loans, advances and other obligations
that Original Borrower or any other Borrower may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
a writing evidences the parties’ agreement that the advance or obligation be
secured by this Deed of Trust.

(vii) Payment and performance of all modifications, amendments, extensions, and
renewals, however evidenced, of any of the Secured Obligations.

Notwithstanding any other provision of this Deed of Trust or the other Loan
Documents to the contrary, this Deed of Trust does not secure any of the
obligations of Grantor under the San Jacinto Environmental Indemnity, it being
the intent and agreement of the parties that the obligations of Grantor under
the San Jacinto Environmental Indemnity be and remain unsecured by any interest
in the Property. It is the intent of the parties that the Property shall secure
all of

 

-5-



--------------------------------------------------------------------------------

the Secured Obligations presently or hereafter owed, and that the priority of
the lien created by this Deed of Trust for all such Secured Obligations shall be
as of the time of recording of this Deed of Trust. In addition, this Deed of
Trust shall also secure the unpaid balances of all future advances (i) made by
Beneficiary and Lenders as further advances of loan proceeds under the Loan
Agreement, (ii) made by Beneficiary and Lenders with respect to the Property for
the payment of taxes, assessments, insurance premiums, costs or any other
advances incurred for the protection of the Property, and/or (ii) otherwise made
by Beneficiary and Lenders as contemplated by this Deed of Trust or any of the
other Loan Documents, together with interest thereon until paid at the Default
Rate, all as contemplated in this Deed of Trust and the other Loan Documents,
all of which shall constitute a part of the Secured Obligations. THIS SECTION
SHALL SERVE AS NOTICE TO ALL PERSONS WHO MAY SEEK OR OBTAIN A LIEN ON THE TRUST
ESTATE SUBSEQUENT TO THE DATE OF RECORDING OF THIS DEED OF TRUST, THAT UNTIL
THIS DEED OF TRUST IS RELEASED, ANY DEBT OWED BENEFICIARY BY ORIGINAL BORROWER
OR ANY OTHER BORROWER, INCLUDING ADVANCES MADE SUBSEQUENT TO THE RECORDING OF
THIS DEED OF TRUST, SHALL BE SECURED WITH THE PRIORITY AFFORDED THIS DEED OF
TRUST AS AND WHEN RECORDED.

(b) All persons who may have or acquire an interest in all or any part of the
Property will be considered to have notice of, and will be bound by, the terms
of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

2. Assignment of Rents.

2.1 Assignment. Grantor hereby irrevocably, absolutely, presently and
unconditionally assigns to Beneficiary all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”).

2.2 Grant of License. This assignment of Leases and Rents constitutes an
absolute, irrevocable and present assignment, but Beneficiary hereby confers
upon Grantor a license (“License”) to collect and retain the Rents as they
become due and payable, so long as no Event of Default, as defined in
Section 6.2 of this Deed of Trust, shall exist and be continuing. If an Event of
Default has occurred and is continuing, Beneficiary shall have the right, which
it may choose to exercise in its sole discretion, to terminate this License
without notice to or demand upon Grantor, and without regard to the adequacy of
Beneficiary’s security under this Deed of Trust.

2.3 Collection and Application of Rents. Upon termination of the License granted
to Grantor under Section 2.2 of this Deed of Trust, Beneficiary has the right,
power and authority to collect any and all Rents. Effective upon such
termination, Grantor hereby appoints Beneficiary

 

-6-



--------------------------------------------------------------------------------

its attorney-in-fact to perform any and all of the following acts, if and at the
times when Beneficiary in its sole discretion may so choose:

(a) Demand, receive and enforce payment of any and all Rents;

(b) Give receipts, releases and satisfactions for any and all Rents; and

(c) Sue either in the name of Grantor or in the name of Beneficiary for any and
all Rents.

Beneficiary and Grantor agree that the mere recordation of the assignment
granted herein entitles Beneficiary immediately to collect and receive rents
upon the occurrence and during the continuance of an Event of Default, as
defined in Section 6.2 of this Deed of Trust, without first taking any acts of
enforcement under applicable law, such as, but not limited to, providing notice
to Grantor, filing foreclosure proceedings, or seeking and/or, except as
required by applicable law, obtaining the appointment of a receiver. Further,
Beneficiary’s right to the Rents does not depend on whether or not Beneficiary
takes possession of the Property as permitted under Subsection 6.3(c) of this
Deed of Trust. In Beneficiary’s sole discretion, Beneficiary may choose to
collect Rents either with or without taking possession of the Property.
Beneficiary shall apply all Rents collected by it in the manner provided under
Section 6.6 of this Deed of Trust. If an Event of Default occurs while
Beneficiary is in possession of all or part of the Property and is collecting
and applying Rents as permitted under this Deed of Trust, Beneficiary and any
receiver shall nevertheless be entitled to exercise and invoke every right and
remedy afforded any of them under this Deed of Trust and at law or in equity.

2.4 Beneficiary Not Responsible. Under no circumstances shall Beneficiary have
any duty to produce Rents from the Property. Regardless of whether or not
Beneficiary, in person or by agent, takes actual possession of the Premises and
Improvements, unless Beneficiary agrees in writing to the contrary, Beneficiary
is not and shall not be deemed to be:

(a) A “mortgagee in possession” for any purpose; or

(b) Responsible for performing any of the obligations of the lessor under any
lease; or

(c) Responsible for any waste committed by lessees or any other parties, any
dangerous or defective condition of the Property, or any negligence in the
management, upkeep, repair or control of the Property; or

(d) Liable in any manner for the Property or the use, occupancy, enjoyment or
operation of all or any part of it except in the event of gross negligence or
willful misconduct of Beneficiary.

2.5 Leasing. Grantor shall not accept any deposit or prepayment of Rents
(excluding security deposits) under the leases for any rental period exceeding
one (1) month without Beneficiary’s prior written consent. Grantor shall not
lease the Property or any part of it except in accordance with the provisions of
the Loan Agreement.

 

-7-



--------------------------------------------------------------------------------

3. Grant of Security Interest.

3.1 Security Agreement. The parties intend for this Deed of Trust to create a
lien on the Property, and an absolute assignment of the Rents, all in favor of
Beneficiary. The parties acknowledge that some of the Property and some or all
of the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Grantor as debtor hereby grants Beneficiary as secured party
a security interest in all such Property and Rents, including all products and
proceeds thereof, and all supporting obligations ancillary to or arising in any
way in connection therewith to secure payment and performance of the Secured
Obligations. This Deed of Trust constitutes a security agreement under the
Uniform Commercial Code of the State in which the Property is located, covering
all such Property and Rents.

3.2 Financing Statements.

This Deed of Trust constitutes and is effective as a financing statement
covering any of the Property which is personal property or otherwise subject to
Article 9 of the Uniform Commercial Code. For this purpose, the respective
addresses of Grantor, as debtor, and Beneficiary and Trustee, as secured
parties, are as set forth in the preamble of this Deed of Trust. In addition to
the foregoing, Grantor hereby authorizes Beneficiary to file one or more
financing statements. In addition, Grantor shall execute such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property or Rents. As provided in
Section 5.9 of this Deed of Trust, Grantor shall pay all fees and costs that
Beneficiary may incur in filing such documents in public offices and in
obtaining such record searches as Beneficiary may reasonably require. In case
Grantor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Grantor hereby appoints
Beneficiary as its true and lawful attorney-in-fact to execute any such
documents on its behalf. If any financing statement or other document is filed
in the records normally pertaining to personal property, that filing shall never
be construed as in any way derogating from or impairing this Deed of Trust or
the rights or obligations of the parties under it.

4. Fixture Filing.

This Deed of Trust constitutes a financing statement filed as a fixture filing
under Article 9 of the Uniform Commercial Code in the State in which the
Property is located, as amended or recodified from time to time, covering any
Property which now is or later may become fixtures attached to the Premises or
Improvements. For this purpose, the respective addresses of Grantor, as debtor,
and Beneficiary and Trustee, as secured parties, are as set forth in the
preamble of this Deed of Trust.

5. Rights and Duties of the Parties.

5.1 Representations and Warranties. Grantor represents and warrants that:

(a) Grantor lawfully possesses and holds, and covenants to maintain, lawful,
good and marketable fee simple title to all of the Premises and Improvements;

 

-8-



--------------------------------------------------------------------------------

(b) To Grantor’s knowledge, Grantor has, and covenants to maintain, good title
to all Property other than the Premises and Improvements;

(c) Grantor has the full and unlimited power, right and authority to encumber
the Property and assign the Rents;

(d) This Deed of Trust creates a first priority lien on the Property except for
the Permitted Encumbrances;

(e) The Property includes all property and rights which may be reasonably
necessary or desirable to promote the present and any reasonable future
beneficial use and enjoyment of the Premises and Improvements;

(f) Except for the Permitted Encumbrances, to Grantor’s knowledge, Grantor owns
any Property which is personal property free and clear of any security
agreements, liens, security interests, encumbrances, reservations of title or
conditional sales contracts, and, to Grantor’s knowledge, there is no financing
statement affecting such personal property on file in any public office; and

(g) Grantor’s place of business, or its chief executive office if it has more
than one place of business, is located at the addresses specified below.

5.2 Taxes, and Assessments. Grantor shall pay (or shall cause to be paid) all
real estate taxes and assessments and charges of every kind upon the Property
before the same become delinquent, provided, however, that Grantor shall have
the right to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Property or any part thereof or any interest therein,
(ii) Grantor has notified Beneficiary of Grantor’s intent to contest such taxes,
and (iii) Grantor has deposited security in form and amount satisfactory to
Lender, in its reasonable discretion, and has increased the amount of such
security so deposited promptly after Beneficiary’s request therefor. If Grantor
fails to commence such contest or, having commenced to contest the same, and
having deposited such security required by Beneficiary for its full amount,
shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, Beneficiary may, at its election (but shall not
be required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by Beneficiary shall be
deemed to constitute Secured Obligations hereunder (even if the total amount of
disbursements would exceed the face amount of the Note) and shall be secured by
this Deed of Trust and the Loan Documents. Upon written request of Beneficiary,
Grantor shall furnish to Beneficiary evidence that taxes are paid at least five
(5) days prior to the last date for payment of such taxes and before imposition
of any penalty or accrual of interest.

5.3 Performance of Secured Obligations. Grantor shall promptly pay and perform
(or shall cause to be promptly paid and performed) each Secured Obligation in
accordance with its terms.

 

-9-



--------------------------------------------------------------------------------

5.4 Liens, Charges and Encumbrances. Grantor will not suffer or permit any
mechanics’ lien, voluntary or involuntary lien, lien, encumbrance, security
interest, claim, charge, conditional sale or other title retention document to
be filed or otherwise asserted against the Property (or any portion thereof),
and will promptly discharge the same in case of the filing of any claims for
lien or proceedings for the enforcement thereof, provided, however, that Grantor
shall have the right to contest in good faith and with reasonable diligence the
validity of any such lien or claim provided that Grantor posts a statutory lien
bond which removes such lien from title to the Property within thirty (30) days
after Grantor’s receipt of notice of the recording of such lien. If Grantor
shall fail promptly either (i) to discharge any such lien, or (ii) post a
statutory lien bond in the manner provided above, Beneficiary may, at its
election (but shall not be required to), procure the release and discharge of
any such claim and any judgment or decree thereon and, further, may in its sole
discretion effect any settlement or compromise of the same, or may furnish such
security or indemnity to the applicable insurance company, and any amounts so
expended by Beneficiary, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute Secured Obligations secured by this Deed of Trust and the Loan
Documents. In settling, compromising or discharging any claims for lien,
Beneficiary shall not be required to inquire into the validity or amount of any
such claim.

5.5 Insurance and Condemnation.

(a) Insurance. Grantor shall obtain and maintain (or shall cause to be obtained
and maintained) at Grantor’s sole expense the insurance required to be obtained
and maintained pursuant to the Loan Agreement. Upon any foreclosure hereof or
transfer of title to the Property in extinguishment of the whole or any part of
the Secured Obligations, all of Grantor’s right, title and interest in and to
the insurance policies referred to in this Section (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies. Beneficiary shall have the right (but not the obligation) to make
proof of loss for, settle and adjust any claim under, and receive the proceeds
of, all insurance for loss of or damage to the Property, regardless of whether
or not such insurance policies are required by Beneficiary, and the expenses
incurred by Beneficiary in the adjustment and collection of insurance proceeds
shall be a part of the Secured Obligations and shall be due and payable to
Beneficiary on demand to the extent permitted by law. Notwithstanding anything
set forth herein to the contrary, so long as no Event of Default exists, in the
event that the loss or damage is Five Hundred Thousand and No/100 Dollars
($500,000.00) or less, Grantor shall have the right to make proof of loss for,
settle and adjust any claim under all insurance; provided that any proceeds will
be applied in accordance with this Section 5.5, Beneficiary shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Grantor. In the event of any casualty to
the Property or any portion thereof, any such proceeds received by Beneficiary
shall within sixty (60) days following the event of casualty, after deduction
therefrom of all reasonable expenses actually incurred by Beneficiary, including
attorneys’ fees, at Beneficiary’s option be (1) released to Grantor in
accordance with the rights of Grantor, or (2) applied (upon compliance with the
terms and conditions set forth in Section 5.5(c) of this Deed of Trust) to the
repair or restoration, either partly or entirely, of the Property so damaged, or
(3) applied to the payment of the Secured

 

-10-



--------------------------------------------------------------------------------

Obligations in such order and manner as Beneficiary, in its sole discretion, may
elect, whether or not due; provided, however, that Grantor shall have the right
to require the release of such proceeds if Grantor can demonstrate satisfaction
of the conditions set forth in Section 5.5(c) of this Deed of Trust and any
release of such proceeds shall be upon the terms and conditions more
particularly set forth in said Section 5.5(c). In any event, the unpaid portion
of the Secured Obligations shall remain in full force and effect and the payment
thereof shall not be excused. Grantor shall at all times comply with the
requirements of the insurance policies required hereunder and of the issuers of
such policies and of any board of fire underwriters or similar body as
applicable to or affecting the Property.

(b) Condemnation. Grantor shall notify Beneficiary immediately of any threatened
or pending proceeding for condemnation affecting the Property or arising out of
damage to the Property, and Grantor shall, at Grantor’s expense, diligently
prosecute any such proceedings. Beneficiary shall have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. To the extent permitted by law, Beneficiary shall be
entitled to receive all sums which may be awarded or become payable to Grantor
for the condemnation of the Property, or any part thereof, for public or
quasi-public use, or by virtue of private sale in lieu thereof, and any sums
which may be awarded or become payable to Grantor for injury or damage to the
Property. Grantor shall, promptly upon request of Beneficiary, execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable Beneficiary to collect and receipt
for any such sums. All such sums are hereby assigned to Beneficiary, and shall
within sixty (60) days following such taking, after deduction therefrom of all
reasonable expenses actually incurred by Beneficiary, including attorneys’ fees,
at Beneficiary’s option be (1) applied (upon compliance with the terms and
conditions set forth in Section 5.5(c) of this Deed of Trust) to the repair or
restoration of the Property so affected, or (2) applied to the payment of the
Secured Obligations in such order and manner as Beneficiary, in its sole
discretion, may elect, whether or not due; provided, however, that Grantor shall
have the right to require the release of such proceeds if Grantor can
demonstrate satisfaction of the conditions set forth in Section 5.5(c) of this
Deed of Trust and any release of such proceeds shall be upon the terms and
conditions more particularly set forth in said Section 5.5(c). In any event the
unpaid portion of the Secured Obligations shall remain in full force and effect
and the payment thereof shall not be excused. Beneficiary shall not be, under
any circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to Grantor. Beneficiary is hereby
authorized, in the name of Grantor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All reasonable
costs and expenses (including but not limited to attorneys’ fees) incurred by
Beneficiary in connection with any condemnation shall be a demand obligation
owing by Grantor (which Grantor hereby promises to pay) to Beneficiary pursuant
to this Deed of Trust.

(c) Restoration. In the event there shall be a casualty loss or a condemnation,
and Grantor requests or Beneficiary elects to cause the applicable insurance
proceeds or condemnation award to be applied to restore, repair or replace the
Property (“Restoration”), Beneficiary agrees to disburse such insurance proceeds
or condemnation award in accordance with disbursement procedures reasonably
acceptable to Beneficiary, including, without limitation, such procedures as are
customarily utilized by construction lenders to insure the lien free completion
of construction projects. No such insurance proceeds or condemnation award

 

-11-



--------------------------------------------------------------------------------

shall be disbursed unless the conditions as set forth in Section 5.06(d) of the
Credit Agreement are satisfied.

5.6 Maintenance and Preservation of Property.

(a) Grantor shall insure (or shall cause to be insured) the Property as required
by the Loan Agreement and keep the Property in materially good condition and
repair and materially in accordance with terms of any Major Lease, as
applicable.

(b) Grantor shall not remove or demolish the Property or any material part of
the Property, or alter, restore or add to the Property in a material respect, or
initiate or allow any change or variance in any zoning or other Premises use
classification which affects the Property or any part of it, except as permitted
or required by the Loan Agreement or with Beneficiary’s express prior written
consent in each instance

(c) If all or part of the Property becomes damaged or destroyed, Grantor shall
promptly and completely repair and/or restore the Property in a good and
workmanlike manner in accordance with sound building practices, provided that
Beneficiary agrees to disburse to Grantor Proceeds or other sums to pay costs of
the work of repair or reconstruction under Section 5.5 of this Deed of Trust so
long as the conditions therein are satisfied.

(d) Grantor shall not commit or allow any act upon or use of the Property which
would violate, in a material respect: (i) any applicable Laws or order of any
Governmental Authority, whether now existing or later to be enacted and whether
foreseen or unforeseen; or (ii) any public or private covenant, condition,
restriction or equitable servitude affecting the Property. Grantor shall not
bring or keep any article on the Property or cause or allow any condition to
exist on it, if that could invalidate or would be prohibited by any insurance
coverage required to be maintained by Grantor on the Property or any part of it
under the Loan Agreement.

(e) Grantor shall not commit or allow waste of the Property, including those
acts or omissions characterized under the Loan Agreement as waste which arises
out of Hazardous Materials to the extent the same would be reasonably likely to
have a material impact on the Property.

(f) Grantor shall perform (or shall cause to be performed) all other acts which
from the character or use of the Property may be reasonably necessary to
maintain and preserve its value to the extent the failure to do so would be
reasonably likely to have a material impact on the Property.

(g) If Grantor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement in a material respect, Grantor will
promptly furnish a copy of such notice or claim to Beneficiary. Grantor has
received no notice and has no knowledge of any such noncompliance.

 

-12-



--------------------------------------------------------------------------------

(h) Grantor shall faithfully abide by, perform and discharge each and every
term, condition, obligation, covenant and agreement, which Grantor is now, or
hereafter becomes, liable to observe or perform respecting the Property to the
extent that a failure to do so would materially impair the value or operation of
the Property; give prompt written material notice to Beneficiary of any notice
of material default received by Grantor with respect to any default of Grantor
under any material contract or agreement comprising or respecting the Property
(collectively, the “Agreements”), together with an accurate, complete copy of
any such notice; at the sole cost and expense of Grantor, enforce or secure the
performance of each and every material term, obligation, covenant, condition and
agreement to be performed by all parties under the Agreements; immediately
provide Beneficiary with an accurate, complete copy of any notice of material
default by Grantor with respect to any of the Agreements, when so sent by
Grantor.

(i) Until the Secured Obligations shall have been paid and satisfied in full,
Grantor shall provide Beneficiary with executed copies of all Agreements, assign
to Beneficiary any and all subsequent material Agreements covering all or any
part of the Property, and make, execute and deliver to Beneficiary, upon demand,
any and all instruments that may be necessary or desirable therefor in the sole
reasonable judgment of the Beneficiary. The terms and conditions of this
Assignment shall, however, apply to any such subsequent Agreements, whether or
not such instruments are executed or delivered by Grantor.

(j) Grantor shall not enter into any Agreement or materially modify, amend,
extend, renew or in any way materially alter the terms of any Agreement, nor
waive, excuse, condone or in any manner release or discharge any other party
thereunder, of or from any obligation, covenant, condition, or agreement by said
party to be performed thereunder without Beneficiary’s prior written consent.

(k) Grantor agrees that, upon receipt of written notice from Beneficiary of the
occurrence of any Event of Default and Beneficiary’s election to exercise its
rights under this Deed of Trust, each contracting party to, or grantor or
licensor of, any Agreement shall be and is hereby irrevocably directed and
authorized by Grantor to recognize and accept Beneficiary as owner or as holder
of such Agreement, as the case may be, for any and all purposes as fully as it
would recognize and accept Grantor and the performance of Grantor thereunder,
and to perform such Agreement for the benefit of Beneficiary in accordance with
the terms and conditions thereof, without any obligation to determine whether or
not any such Event of Default has in fact occurred.

5.7 Releases, Extensions, Modifications and Additional Security. From time to
time, Beneficiary may perform any of the following acts without incurring any
liability or giving notice to any person:

(a) Release any person liable for payment of any Secured Obligation;

(b) Extend the time for payment, or otherwise alter the terms of payment, of any
Secured Obligation;

 

-13-



--------------------------------------------------------------------------------

(c) Accept additional real or personal property of any kind as security for any
Secured Obligation, whether evidenced by deeds of trust, mortgages, security
agreements or any other instruments of security;

(d) Alter, substitute or release any property securing the Secured Obligations;

(e) Consent to the making of any plat or map of the Property or any part of it;

(f) Join in granting any easement or creating any restriction affecting the
Property;

(g) Join in any subordination or other agreement affecting this Deed of Trust or
the lien of it; or

(h) Release the Property or any part of it.

5.8 Release. When all of the Secured Obligations have been paid in full and all
fees and other sums owed by Grantor under Section 5.9 of this Deed of Trust and
the other Loan Documents have been received, Beneficiary and Trustee shall
release this Deed of Trust, the lien created thereby, and all notes and
instruments evidencing the Secured Obligations. Grantor shall pay any costs of
preparation and recordation of such release.

5.9 Compensation; Exculpation.

(a) Grantor agrees to pay reasonable fees actually incurred by Beneficiary when
the law provides no maximum limit, for any services that Beneficiary or Trustee
may render in connection with this Deed of Trust, including providing a
statement of the Secured Obligations or providing the release pursuant to
Section 5.8 of this Deed of Trust. Grantor shall also pay or reimburse all of
Beneficiary’s and Trustee’s costs and expenses which may be incurred in
rendering any such services. Grantor further agrees to pay or reimburse
Beneficiary for all reasonable costs, expenses and other advances which may be
incurred or made by Beneficiary or Trustee in any efforts to enforce any terms
of this Deed of Trust, including any rights or remedies afforded to Beneficiary
and Trustee under Section 6.3 of this Deed of Trust, whether any lawsuit is
filed or not, or in defending any action or proceeding arising under or relating
to this Deed of Trust, including attorneys’ fees and other legal costs, costs of
any Foreclosure Sale (as defined in Subsection 6.3(i) of this Deed of Trust) and
any cost of evidence of title. If Beneficiary and/or Trustee, as required by
applicable law, chooses to dispose of Property through more than one Foreclosure
Sale, Grantor shall pay all reasonable costs, expenses or other advances that
may be incurred or made by Beneficiary and/or Trustee in each of such
Foreclosure Sales. In any suit to foreclose the lien hereof or enforce any other
remedy of Trustee or Beneficiary under this Deed of Trust or the Note, there
shall be allowed and included as additional indebtedness in the decree for sale
or other judgment or decree all expenditures and expenses which may be paid or
incurred by or on behalf of Trustee and Beneficiary for reasonable attorneys’
costs and fees (including the costs and fees of paralegals), survey charges,
appraiser’s fees, inspecting engineer’s and/or architect’s fees, fees for
environmental studies and assessments and all additional expenses incurred by
Trustee and Beneficiary with respect to environmental matters,

 

-14-



--------------------------------------------------------------------------------

outlays for documentary and expert evidence, stenographers’ charges, publication
costs, and costs (which may be estimated as to items to be expended after entry
of the decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, Torrens certificates and similar data
and assurances with respect to title as Trustee and Beneficiary may deem
reasonably necessary either to prosecute such suit or to evidence to bidders at
any sale which may be had pursuant to such decree the true condition of the
title to, the value of or the environmental condition of the Property. All
expenditures and expenses of the nature in this Subsection mentioned, and such
expenses and fees as may be incurred in the protection of the Property and
maintenance of the lien of this Deed of Trust, including the fees of any
attorney (including the costs and fees of paralegals) employed by Trustee or
Beneficiary in any litigation or proceeding affecting this Deed of Trust, the
Note or the Property, including probate and bankruptcy proceedings, or in
preparation for the commencement or defense of any proceeding or threatened suit
or proceeding, shall be reasonable, and shall be immediately due and payable by
Grantor, with interest thereon at the Default Rate and shall be secured by this
Deed of Trust. Any fees, costs or expenses described in this Section 5.9(a)
shall be subject to such limitations as may be imposed by applicable California
law.

(b) Neither Beneficiary nor Trustee shall be directly or indirectly liable to
Grantor or any other person as a consequence of any of the following:

(i) Beneficiary’s or Trustee’s exercise of or failure to exercise any rights,
remedies or powers granted to Beneficiary and/or Trustee in this Deed of Trust;

(ii) Beneficiary’s failure or refusal to perform or discharge any obligation or
liability of Grantor under any agreement related to the Property or under this
Deed of Trust; or

(iii) Any loss sustained by Grantor or any third party resulting from
Beneficiary’s failure to lease the Property, or from any other act or omission
of Beneficiary in managing the Property, after an Event of Default, unless the
loss is caused by the willful misconduct and bad faith of Beneficiary.

Grantor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary or Trustee.

(c) Grantor will indemnify and hold harmless Beneficiary from and against, and
reimburse them on demand for, any and all Indemnified Matters (hereinafter
defined). For purposes of this Section 5.9, the term “Beneficiary” shall include
the directors, officers, partners, employees and agents of Beneficiary and any
persons owned or controlled by, owning or controlling, or under common control
or affiliated with Beneficiary and the directors, officers, partners, employees,
attorneys, agents and representatives of Beneficiary. Without limitation, the
foregoing indemnities shall apply to each indemnified person with respect to
matters which in whole or in part are caused by or arise out of the negligence
of such (and/or any other) indemnified person.

 

-15-



--------------------------------------------------------------------------------

However, such indemnities shall not apply to a particular indemnified person to
the extent that the subject of the indemnification is caused by or arises out of
the gross negligence or willful misconduct of that indemnified person. Any
amount to be paid under this Section 5.9 by Grantor to Beneficiary shall be a
demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Deed of Trust. Nothing in this paragraph, elsewhere
in this Deed of Trust or in any other Loan Document shall limit or impair any
rights or remedies of Beneficiary (including without limitation any rights of
contribution or indemnification) against Grantor or any other person under any
other provision of this Deed of Trust, any other Loan Document, any other
agreement or any applicable Legal Requirement.

As used in this Deed of Trust, the term “Indemnified Matters” means any and all
claims, demands, liabilities (including strict liability), losses, damages
(including consequential damages), causes of action, judgments, penalties,
fines, costs and expenses (including without limitation, reasonable fees and
expenses of attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Beneficiary at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Deed of Trust or any other Loan Document, including but
not limited to any bodily injury or death or property damage occurring in or
upon or in the vicinity of the Property through any cause whatsoever, any act
performed or omitted to be performed hereunder or under any other Loan Document,
any breach by Grantor of any representation, warranty, covenant, agreement or
condition contained in this Deed of Trust or in any other Loan Document, any
default as defined herein, any claim under or with respect to any Lease or
arising under the Environmental Indemnity; provided that any Indemnified Matters
arising under the Environmental Indemnity shall be subject to the limitations
set forth therein. Notwithstanding anything to the contrary herein, in no event
shall Grantor be liable to, or required to indemnify, Beneficiary for matters
arising from or relating to the gross negligence or willful misconduct of
Beneficiary. The provisions of this Section 5.9 will survive the repayment of
the Secured Obligations, the foreclosure of this Deed of Trust or conveyance in
lieu of foreclosure, the termination of any and all Interest Rate Agreements,
the discharge and release of this Deed of Trust and the other Loan Documents,
any bankruptcy or other debtor relief proceeding, and any other event whatsoever
provided that any obligations arising under the Environmental Indemnity shall be
subject to the survival provisions expressly set forth therein.

(d) Grantor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Beneficiary. Each such obligation shall
be added to, and considered to be part of, the principal of the Note, shall bear
interest from the date the obligation arises at the Default Rate and shall be
secured by this Deed of Trust and the other Loan Documents.

 

-16-



--------------------------------------------------------------------------------

(e) Notwithstanding anything set forth herein to the contrary, unless an Event
of Default shall have occurred and be continuing, Grantor shall be entitled to
assume the defense of any action for which indemnification is sought hereunder
to the extent permitted by Section 9.03(c) of the Loan Agreement.

5.10 Defense and Notice of Claims and Actions. At Grantor’s sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary created under it, against all adverse claims of
a material nature. Grantor shall give Beneficiary prompt notice in writing if
any claim is asserted which does or could affect any such matters, or if any
action or proceeding is commenced which alleges or relates to any such claim.

5.11 Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Beneficiary in accordance with this Deed of Trust or with the
proceeds of any loan secured by this Deed of Trust.

5.12 Site Visits, Observation and Testing. Subject to the rights of any tenant
of the Property, thereunder, Beneficiary and its agents and representatives
shall have the right at any reasonable time to enter and visit the Property for
the purpose of performing appraisals, observing the Property, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Property. Beneficiary has no duty, however, to visit or observe the Property or
to conduct tests, and no site visit, observation or testing by Beneficiary, its
agents or representatives shall impose any liability on any of Beneficiary, its
agents or representatives. In no event shall any site visit, observation or
testing by Beneficiary, its agents or representatives be a representation that
Hazardous Materials are or are not present in, on or under the Property, or that
there has been or shall be compliance with any law, regulation or ordinance
pertaining to Hazardous Materials or any other applicable governmental law.
Neither Grantor nor any other party is entitled to rely on any site visit,
observation or testing by any of Beneficiary, its agents or representatives.
Neither Beneficiary, its agents or representatives owe any duty of care to
protect Grantor or any other party against, or to inform Grantor or any other
party of, any Hazardous Materials or any other adverse condition affecting the
Property. Except in the event of any emergency, Beneficiary shall give Grantor
reasonable notice before entering the Property. Beneficiary shall make
reasonable efforts to avoid interfering with Grantor’s use of the Property in
exercising any rights provided in this Section 5.12.

5.13 Books and Records. Unless otherwise approved by Beneficiary in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Premises and all Books and Records will be located at
Grantor’s place of business or chief executive office if Grantor has more than
one place of business.

5.14 Leasing Restrictions. To the extent prohibited by the Loan Agreement,
without the prior written consent of Beneficiary, Grantor and Grantor’s agents
shall not (i) enter into any additional Leases, (ii) modify, amend or terminate
any Lease, or (iii) accept any rental payment in advance of its due date.

 

-17-



--------------------------------------------------------------------------------

5.15 Maintenance, Repair and Restoration. In all material respects, Grantor will
keep the Property (or will cause the Property to be kept, as applicable) in
first class order, repair, operating condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Property to be misused, abused or
wasted or to deteriorate. Notwithstanding the foregoing, Grantor will not,
without the prior written consent of Beneficiary, (i) remove from the Property
any fixtures or personal property covered by this Deed of Trust except such as
is replaced by Grantor by an article of substantially equal suitability and
value, owned by Grantor, free and clear of any lien or security interest (except
that created by this Deed of Trust), or (ii) make any structural alteration to
the Property or any other alteration thereto which materially negatively impairs
the value thereof. If any act or occurrence of a material nature (including any
condemnation or any casualty for which insurance was not obtained or obtainable)
shall result in damage to or loss or destruction of the Property, Grantor shall
give prompt notice thereof to Beneficiary and Grantor shall promptly, at
Grantor’s sole cost and expense, secure the Property as necessary and commence
and continue diligently to completion to restore, repair, replace and rebuild
the Property as nearly as possible to its value, condition and character
immediately prior to the damage, loss or destruction.

5.16 Operation of Property. In all material respects, Grantor will operate the
Property (or will cause the Property to be operated, as applicable) in a good
and workmanlike manner and in accordance with all Legal Requirements and will
pay all fees or charges of any kind in connection therewith. Grantor will keep
the Property occupied so as not to impair the insurance carried thereon. Grantor
will not use or occupy or conduct any activity on, or allow the use or occupancy
of or the conduct of any activity on, the Property in any manner which violates
any Legal Requirement in a material respect or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto. Grantor will not
initiate or permit any zoning reclassification of the Property or seek any
variance under existing zoning ordinances applicable to the Property or use or
permit the use of the Property in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or other Legal
Requirement. Grantor will not impose any easement, restrictive covenant or
encumbrance upon the Property, execute or file any subdivision plat or
condominium declaration affecting the Property or consent to the annexation of
the Property to any municipality, without the prior written consent of
Beneficiary, to the extent the foregoing would have a material adverse effect on
the Property. Grantor will not do or suffer to be done any act whereby the value
of any part of the Property may be materially lessened. Grantor will preserve,
protect, renew, extend and retain all material rights and privileges granted for
or applicable to the Property. Except as permitted by the Permitted
Encumbrances, without the prior written consent of Beneficiary, there shall be
no drilling or exploration for or extraction, removal or production of any
mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof. Grantor will cause
all debts and liabilities of any character (including without limitation all
debts and liabilities for labor, material and equipment (including software
embedded therein) and all debts and charges for utilities servicing the
Property) incurred in the construction, maintenance, operation and development
of the Property to be promptly paid.

 

-18-



--------------------------------------------------------------------------------

5.17 Financial Matters. Grantor is solvent after giving effect to all borrowings
contemplated by the Loan Documents and no proceeding under any Debtor Relief Law
is pending (or, to Grantor’s knowledge, threatened) by or against Grantor, or
any Affiliate of Grantor, as a debtor. All reports, statements, plans, budgets,
applications, agreements and other data and information heretofore furnished or
hereafter to be furnished by or on behalf of Grantor to Beneficiary in
connection with the loan or loans evidenced by the Loan Documents (including,
without limitation, all financial statements and financial information) are and
will be true, correct and complete in all material respects as of their
respective dates and do not and will not omit to state any fact or circumstance
necessary to make the statements contained therein not misleading. No material
adverse change has occurred since the dates of such reports, statements and
other data in the financial condition of Grantor or, to Grantor’s knowledge, of
any tenant under any lease described therein.

5.18 Status of Grantor; Suits and Claims; Loan Documents. Grantor is and will
continue to be possessed of all requisite power and authority to carry on its
business and to own, operate and lease the Property. Each Loan Document executed
by Grantor does not and will not result in the creation of any encumbrance
against any assets or properties of Grantor, or any other person liable,
directly or indirectly, for any of the Secured Obligations, except as expressly
contemplated by the Loan Documents or except for any Permitted Encumbrances.
There is no suit, action, claim, investigation, inquiry, proceeding or demand
pending (or, to Grantor’s knowledge, threatened) against Grantor or, to
Grantor’s knowledge which affects the Property (including, without limitation,
any which challenges or otherwise pertains to Grantor’s title to the Property)
or the validity, enforceability or priority of any of the Loan Documents.
Grantor is not a “foreign person” within the meaning of the Internal Revenue
Code of 1986, as amended, Sections 1445 and 7701 (i.e. Grantor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined therein and in any regulations
promulgated thereunder). The loan evidenced by the Note is solely for business
and/or investment purposes, and is not intended for personal, family, household
or agricultural purposes. Grantor further warrants that the proceeds of the Note
shall be used for commercial purposes and stipulates that the loan evidenced by
the Note shall be construed for all purposes as a commercial loan. Grantor’s
exact legal name is correctly set forth at the end of this Deed of Trust. If
Grantor is not an individual, Grantor is an organization of the type and (if not
an unregistered entity) is incorporated in or organized under the laws of the
state specified in the introductory paragraph of this Deed of Trust. If Grantor
is an unregistered entity (including, without limitation, a general partnership)
it is organized under the laws of the state specified in the introductory
paragraph of this Deed of Trust. Grantor will not cause or permit any change to
be made in its name or identity (including its trade name or names), unless
Grantor shall have notified Beneficiary in writing of such change at least 30
days prior to the effective date of such change, and shall have first taken all
action required by Beneficiary for the purpose of further perfecting or
protecting the lien and security interest of Beneficiary in the Property.
Grantor’s principal place of business and chief executive office, and the place
where Grantor keeps its books and records, including recorded data of any kind
or nature, regardless of the medium of recording including, without limitation,
software, writings, plans, specifications and schematics concerning the
Property, has for the preceding four months (or, if less, the entire period of
the existence of Grantor) been and will continue to be (unless Grantor notifies
Beneficiary of any change in writing at least 30 days prior to the date of such
change) the address of Grantor set forth at the end of this Deed of Trust. If
Grantor is an individual, Grantor’s principal residence

 

-19-



--------------------------------------------------------------------------------

has for the preceding four months been and will continue to be (unless Grantor
notifies Beneficiary of any change in writing at least 30 days prior to the date
of such change) the address of the principal residence of Grantor set forth at
the end of this Deed of Trust. Grantor’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of this Deed of Trust. Grantor shall promptly notify
Beneficiary (i) of any change of its organizational identification number, or
(ii) if Grantor does not now have an organization identification number and
later obtains one, of such organizational identification number.

5.19 Certain Environmental Matters. Grantor shall comply with the terms and
covenants of the San Jacinto Environmental Indemnity Agreement.

5.20 Further Assurances. Grantor will, promptly on any reasonable request of
Beneficiary, (i) correct any defect, error or omission which may be discovered
in the contents, execution or acknowledgment of this Deed of Trust or any other
Loan Document; (ii) execute, acknowledge, deliver, procure and record and/or
file such further documents (including, without limitation, further deeds of
trust, security agreements, and assignments of rents or leases) and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Deed of Trust and the other Loan Documents, to
more fully identify and subject to the liens and security interests hereof any
property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Beneficiary to protect
the lien or the security interest hereunder against the rights or interests of
third persons; and (iii) provide such certificates, documents, reports,
information, affidavits and other instruments and do such further acts as may be
necessary, desirable or proper in the reasonable determination of Beneficiary to
enable Beneficiary to comply with the requirements or requests of any agency
having jurisdiction over Beneficiary or any examiners of such agencies with
respect to the indebtedness secured hereby, Grantor or the Property. Grantor
shall pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to
Beneficiary pursuant to this Deed of Trust.

5.21 Fees and Expenses. Without limitation of any other provision of this Deed
of Trust or of any other Loan Document and to the extent reasonable and not
prohibited by applicable law, Grantor will pay, and will reimburse to
Beneficiary on demand to the extent paid by Beneficiary: (i) all appraisal fees,
filing, registration and recording fees, recordation, transfer and other taxes,
brokerage fees and commissions, abstract fees, title search or examination fees,
title policy and endorsement premiums and fees, uniform commercial code search
fees, judgment and tax lien search fees, escrow fees, attorneys’ fees, architect
fees, engineer fees, construction consultant fees, environmental inspection
fees, survey fees, and all other costs and expenses of every character incurred
by Grantor or Beneficiary in connection with the preparation of the Loan
Documents, the evaluation, closing and funding of the loan evidenced by the Loan
Documents, and any and all amendments and supplements to this Deed of Trust, the
Note or any other Loan Documents or any approval, consent, waiver, release or
other matter requested or required hereunder or thereunder, or otherwise
attributable or chargeable to Grantor as owner of the Property; and (ii) all
costs and expenses, including attorneys’ fees and expenses, incurred or expended
in connection with the exercise of any right or remedy, or the defense of any
right or

 

-20-



--------------------------------------------------------------------------------

remedy or the enforcement of any obligation of Grantor, hereunder or under any
other Loan Document.

6. Accelerating Transfers; Default and Remedies.

6.1 Accelerating Transfers.

(a) “Accelerating Transfer” means any Transfer not permitted under the Loan
Agreement.

(b) Grantor acknowledges that Beneficiary is making one or more advances under
the Loan Agreement in reliance on the expertise, skill and experience of
Grantor; thus, the Secured Obligations include material elements similar in
nature to a personal service contract. In consideration of Beneficiary’s
reliance, Grantor agrees that Grantor shall not make any Accelerating Transfer,
unless the transfer is preceded by Beneficiary’s express written consent to the
particular transaction and transferee. Beneficiary may withhold such consent in
its sole discretion. If any Accelerating Transfer occurs, Beneficiary in its
sole discretion may declare all of the Secured Obligations to be immediately due
and payable, and Beneficiary may invoke any rights and remedies provided by
Section 6.3 of this Deed of Trust.

6.2 Events of Default. Subject to Borrower’s right to obtain a release of the
Property in accordance with the last paragraph of Article VII of the Loan
Agreement, Grantor will be in default under this Deed of Trust upon the
occurrence of any one or more of the following events (collectively, “Events of
Default;” any one singly, an “Event of Default”).

(a) Nonperformance of Covenants. Any covenant, agreement or condition herein
(other than covenants otherwise addressed in another paragraph of this Section)
is not fully and timely performed, observed or kept, and such failure is not
cured within the applicable notice and cure period (if any) provided for herein,
in Article VII of the Loan Agreement, or in such other Loan Document.

(b) Default under other Loan Documents. The occurrence of any Event of Default
under the Loan Agreement or any other Loan Document.

(c) Representations. Any material statement, representation or warranty herein,
or in any financial statement or any other writing heretofore or hereafter
delivered to Beneficiary in connection herewith is false, misleading or
erroneous in any material respect on the date as of which such statement,
representation or warranty is made, which continues for a period of thirty
(30) days after receipt of written notice from Agent (except that no notice is
required for those related to financial information).

(d) Transfer of the Property. Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the Property or any interest
therein, voluntarily or involuntarily, whether by operation of law or otherwise,
except as may be permitted under (and in such case, in accordance with) the
provisions of the Loan Agreement.

 

-21-



--------------------------------------------------------------------------------

(e) Transfer of Assets. Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the other assets of Grantor,
excluding the Property, voluntarily or involuntarily, whether by operation of
law or otherwise, except: (i) sales or transfers in the ordinary course of
Grantor’s business; (ii) sales or transfers for which Grantor receives
consideration substantially equivalent to the fair market value of the
transferred asset; and (iii) sales or transfers permitted under any Loan
Document.

(f) Transfer of Ownership of Grantor. Except as permitted under the Loan
Documents, the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, whether by operation of law or otherwise, of any interest in
Grantor (if Grantor is not a natural person but is a corporation, partnership,
limited liability company, trust or other legal entity), without the prior
written consent of Beneficiary (including, without limitation, if Grantor is a
partnership or joint venture, the withdrawal from or admission into it of any
general partner or joint venturer).

(g) Grant of Easement, Etc. Without the prior written consent of Beneficiary,
Grantor grants any easement or dedication, files any plat, condominium
declaration, or restriction, or otherwise encumbers the Property, or seeks or
permits any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents, or does not materially adversely affect the
Property, which encumbrance is not removed or rescinded within thirty (30) days
after receipt of written notice from Agent.

(h) Abandonment. The owner of the Property abandons any of the Property.

(i) Default Under Other Lien. A default or event of default occurs under any
lien, security interest or assignment covering the Property or any part thereof
(whether or not Beneficiary has consented, and without hereby implying
Beneficiary’s consent, to any such lien, security interest or assignment not
created hereunder), or the holder of any such lien, security interest or
assignment declares a default or institutes foreclosure or other proceedings for
the enforcement of its remedies thereunder.

(j) Destruction. The Property is so demolished, destroyed or damaged that, in
the reasonable opinion of Beneficiary, it cannot be restored or rebuilt with
available funds to a profitable condition within a reasonable period of time and
in any event, prior to the final maturity date of the Note; provided, however,
that this subsection shall not be an Event of Default if either (A) such
destruction (after taking into consideration the application of any proceeds)
does not cause the aggregate Tranche A Exposure of all Tranche A Lenders to
exceed the then effective Tranche A Available Amount; or (B) if such destruction
(after taking into consideration the application of any proceeds) does cause the
aggregate Tranche A Exposure of all Tranche A Lenders to exceed the then
effective Tranche A Available Amount, the Borrower has prepaid the applicable
Loans in an amount equal to such excess within forty-five (45) days; or
(C) Borrower has obtained a release of the Property in accordance with Article
VII of the Loan Agreement, in which case Agent shall execute a discharge of this
Deed of Trust.

 

-22-



--------------------------------------------------------------------------------

(k) Condemnation. (i) Any governmental authority shall require, or commence any
proceeding for, the demolition of any building or structure comprising a part of
the Premises or Improvements to the extent the same would have a material impact
on the Property, or (ii) there is commenced any proceeding to condemn or
otherwise take pursuant to the power of eminent domain, or a contract for sale
or a conveyance in lieu of such a taking is executed which provides for the
transfer of, a material portion of the Premises or Improvements, including but
not limited to the taking (or transfer in lieu thereof) of any portion which
would result in the blockage or substantial impairment of access or utility
service to the Improvements or which would cause the Premises to fail to comply
with any Legal Requirement; provided, however, that this subsection shall not be
an Event of Default if either (A) such condemnation (after taking into
consideration the application of any proceeds) does not cause the aggregate
Tranche A Exposure of all Tranche A Lenders to exceed the then effective Tranche
A Available Amount; or (B) if such condemnation (after taking into consideration
the application of any proceeds) does cause the aggregate Tranche A Exposure of
all Tranche A Lenders to exceed the then effective Tranche A Available Amount,
the Borrower has prepaid the applicable Loans in an amount equal to such excess
within forty-five (45) days; or (C) Borrower has obtained a release of the
Property in accordance with Article VII of the Loan Agreement, in which case
Agent shall execute a discharge of this Deed of Trust.

6.3 Remedies. At any time after an Event of Default, Beneficiary shall be
entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Beneficiary at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
any one or more of them shall not constitute an election of remedies.

(a) Acceleration. Beneficiary may declare any or all of the Secured Obligations
to be due and payable immediately and may terminate any and all Interest Rate
Agreements. Upon any such declaration, such Secured Obligations shall thereupon
be immediately due and payable, and such Interest Rate Agreement shall
immediately terminate, without presentment, demand, protest, notice of protest,
notice of acceleration or of intention to accelerate or any other notice or
declaration of any kind, all of which are hereby expressly waived by Grantor.
Without limitation of the foregoing, upon the occurrence of a default described
in Section 6.2(e)(i)(A), (C) or (D) of this Deed of Trust, all of the Secured
Obligations shall thereupon be immediately due and payable, without presentment,
demand, protest, notice of protest, declaration or notice of acceleration or
intention to accelerate, or any other notice, declaration or act of any kind,
all of which are hereby expressly waived by Grantor.

(b) Receiver. Subject to the requirements (including procedural requirements) of
applicable law, Beneficiary shall, as a matter of right, without notice and
without giving bond to Grantor or anyone claiming by, under or through Grantor,
and without regard for the solvency or insolvency of Grantor or the then value
of the Property, to the extent permitted by applicable law, be entitled to have
a receiver appointed for all or any part of the Property and the Rents, and the
proceeds, issues and profits thereof, with the rights and powers referenced
below and such other rights and powers as the court making

 

-23-



--------------------------------------------------------------------------------

such appointment shall confer, and Grantor hereby consents to the appointment of
such receiver and shall not oppose any such appointment. Such receiver shall
have all powers and duties prescribed by applicable law, all other powers which
are necessary or usual in such cases for the protection, possession, control,
management and operation of the Property, and such rights and powers as
Beneficiary would have, upon entering and taking possession of the Property
under subsection (c) below.

(c) Entry. Beneficiary, in person, by agent or by court-appointed receiver, may
enter, take possession of, manage and operate all or any part of the Property,
and may also do any and all other things in connection with those actions that
Beneficiary may in its sole discretion consider necessary and appropriate to
protect the security of this Deed of Trust and the Property. Such other things
may include: taking and possessing all of Grantor’s or the then owner’s Books
and Records; entering into, enforcing, modifying or canceling leases on such
terms and conditions as Beneficiary may consider proper; obtaining and evicting
tenants; fixing or modifying Rents; collecting and receiving any payment of
money owing to Beneficiary; completing any unfinished construction; and/or
contracting for and making repairs and alterations. If Beneficiary so requests,
Grantor shall assemble all of the Property that has been removed from the
Premises and make all of it available to Beneficiary at the site of the
Premises. Grantor hereby irrevocably constitutes and appoints Beneficiary as
Grantor’s attorney-in-fact to perform such acts and execute such documents as
Beneficiary in its sole discretion may consider to be appropriate in connection
with taking these measures, including endorsement of Grantor’s name on any
instruments.

(d) Cure; Protection of Security. Beneficiary may cure any breach or default of
Grantor, and if it chooses to do so in connection with any such cure,
Beneficiary may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust and the Property. Such other things may include:
appearing in and/or defending any action or proceeding which purports to affect
the security of, or the rights or powers of Beneficiary under, this Deed of
Trust; paying, purchasing, contesting or compromising any encumbrance, charge,
lien or claim of lien which in Beneficiary’s sole judgment is or may be senior
in priority to this Deed of Trust, such judgment of Beneficiary to be conclusive
as among the parties to this Deed of Trust; obtaining insurance and/or paying
any premiums or charges for insurance required to be carried under the Loan
Agreement; otherwise caring for and protecting any and all of the Property;
and/or employing counsel, accountants, contractors and other appropriate persons
to assist Beneficiary. Beneficiary may take any of the actions permitted under
this Subsection 6.3(d) either with or without giving notice to any person. Any
amounts expended by Beneficiary under this Subsection 6.3(d) shall be deemed
Secured Obligations and shall be secured by this Deed of Trust and the Loan
Documents.

(e) Uniform Commercial Code Remedies; Leases. (i) Beneficiary may exercise any
or all of the remedies granted to a secured party under the Uniform Commercial
Code in the State in which the Property is located.

 

-24-



--------------------------------------------------------------------------------

(ii) Additionally, prior or subsequent to taking possession of any portion of
the Property or taking any action with respect to such possession, Beneficiary
may: (1) collect and/or sue for the Rents in Beneficiary’s own name, give
receipts and releases therefor, and after deducting all expenses of collection,
including attorneys’ fees and expenses, apply the net proceeds thereof to the
Secured Obligations in such manner and order as Beneficiary may elect and/or to
the operation and management of the Property, including the payment of
management, brokerage and attorney’s fees and expenses; and (2) require Grantor
to transfer all security deposits and records thereof to Holder together with
original counterparts of the Leases.

(iii) It is the express understanding and intent of the parties that as to any
personal property interests subject to Article 9 of the UCC, Beneficiary, upon
an Event of Default, may proceed under the UCC or may proceed as to both real
and personal property interests in accordance with the provisions of this Deed
of Trust and its rights and remedies in respect to real property, as
specifically permitted under Section 9-604 of the UCC.

(f) Foreclosure; Lawsuits. Beneficiary shall have the right, in one or several
concurrent or consecutive proceedings, to foreclose the lien hereof upon the
Property or any part thereof, for the Secured Obligations, or any part thereof,
by any proceedings appropriate under applicable law. Beneficiary or its nominee
may bid and become the purchaser of all or any part of the Property at any
foreclosure or other sale hereunder, and the amount of Beneficiary’s successful
bid shall, to the extent permitted by applicable law, be credited on the Secured
Obligations. In addition to the right provided in Section 6.3(a) of this Deed of
Trust, upon, or at any time after the filing of a complaint to foreclose this
Deed of Trust, Trustee and Beneficiary shall be entitled to the appointment of a
receiver of the Property by the court in which such complaint is filed, and
Grantor hereby consents to such appointment. A sale may cover not only the real
property but also the personal property and other interests which are a part of
the Property, or any part thereof, as a unit and as a part of a single sale, or
the sale may be of any part of the Property separately from the remainder of the
Property.

(g) Exercise of Power of Sale. Exercise the power of sale contained in this Deed
of Trust and deliver to Trustee a written statement of breach, notice of default
and election to cause Grantor’s interest in the Property to be sold, all in
accordance with applicable law.

(i) If Beneficiary elects to exercise the power of sale contained in this Deed
of Trust, Beneficiary shall notify Trustee and shall deposit with Trustee copies
of this Deed of Trust and the Notes and such receipts and evidence of
expenditures made and secured hereby as Trustee may require.

(ii) Upon receipt of such notice from Beneficiary and at the direction of
Beneficiary, Trustee shall cause to be recorded, published or delivered such
notices of default and notices of sale as may then be required by law or this
Deed of Trust. Trustee shall, only at the direction of Beneficiary and without
demand on Grantor, after such time as may then be required by law and after
recordation

 

-25-



--------------------------------------------------------------------------------

of such notice of default and after notice of sale having been given as required
by law, sell Grantor’s interest in the Property at the time and place of sale
fixed by it in such notice of sale, either as a whole, or in separate lots or
parcels or items as Beneficiary shall deem expedient, and in such order as it
may determine, at public auction to the highest bidder for cash in lawful money
of the United States payable at the time of sale, or as otherwise may then be
required by law. Trustee shall deliver to such purchaser or purchasers thereof
its good and sufficient deed or deeds conveying the property so sold, without
any covenant or warranty, express or implied. The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including, without limitation, Grantor, Trustee, Beneficiary, or any
Lender, may purchase at such sale, and Grantor covenants to warrant and defend
the title of such purchaser or purchasers. Beneficiary and Lenders shall have
the right to credit bid at any such sale.

(iii) Trustee or Beneficiary may sell not only the real property but also the
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or may sell any part of
the Property separately from the remainder of the Property. Neither Trustee nor
Beneficiary shall be required to take possession of any part of the Property or
to have any of the personal property present at any sale of the Property.
Trustee or Beneficiary may appoint or delegate any one or more persons as agent
to perform any act or acts necessary or incident to any sale held by Trustee or
Beneficiary, including the posting of notices and the conduct of sale, but in
the name and on behalf of Beneficiary. If any sale hereunder is not completed or
is defective in the opinion of Trustee or Beneficiary, such sale shall not
exhaust the power of sale hereunder, and Trustee or Beneficiary shall have the
right to cause a subsequent sale or sales to be made hereunder.

(iv) As may be permitted by, but subject to, applicable law, after deducting all
costs, fees and expenses of Trustee and of this Deed of Trust, including costs
of evidence of title in connection with sale, Trustee or Beneficiary shall apply
the proceeds of sale (A) first, to payment of all costs, fees and expenses,
including attorneys’ fees and expenses incurred by Beneficiary in exercising the
power of sale or foreclosing this Deed of Trust, (B) second, to the payment of
the Secured Obligations (including, without limitation, the principal, accrued
interest and other sums due and owing under the Notes and the amounts due and
owing to Beneficiary and Lenders under this Deed of Trust) in such manner and
order as Beneficiary may elect, and (C) third, the remainder, if any, shall be
paid to Grantor, or such other persons as may be legally entitled thereto.

(v) Trustee may, in the manner provided by law, postpone sale of all or any
portion of the Property by public announcement at such time and place of sale,
and from time to time thereafter may postpone such sale by public announcement
or subsequently noticed sale, and without further notice make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale.

 

-26-



--------------------------------------------------------------------------------

(h) Other Remedies. In addition to any other right, with or without a
foreclosure, Beneficiary may institute a judicial action for the foreclosure or
enforcement of the assignments, liens, and security interests hereof subject to
the terms of the Loan Documents and applicable California law. Beneficiary may
exercise all rights and remedies contained in any other instrument, document,
agreement or other writing heretofore, concurrently or in the future executed by
Grantor or any other person or entity in favor of Beneficiary in connection with
the Secured Obligations or any part thereof, without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Grantor.
Beneficiary shall have the right to pursue all remedies afforded to a
Beneficiary under applicable law or in equity or otherwise, and shall have the
benefit of all of the provisions of such applicable law, including all
amendments thereto which may become effective from time to time after the date
hereof. Subject to applicable California law, every right, power and remedy
granted to Trustee or Beneficiary in this Deed of Trust shall be cumulative and
not exclusive, and in addition to all right, powers and remedies granted at law
or in equity or by statute, and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy.

(i) Sale of Personal Property. Beneficiary and/or Trustee, as required by
applicable law, shall have the discretionary right to cause some or all of the
Property, which constitutes personal property, to be sold or otherwise disposed
of in any combination and in any manner permitted by applicable law.

(i) For purposes of this power of sale, Beneficiary and/or Trustee, as required
by applicable law, may elect to treat as personal property any Property which is
intangible or which can be severed from the Premises or Improvements without
causing structural damage. If it chooses to do so, Beneficiary and/or Trustee,
as required by applicable law, may dispose of any personal property, in any
manner permitted by Article 9 of the Uniform Commercial Code of the State in
which the Property is located, including any public or private sale, or in any
manner permitted by any other applicable law.

(ii) In connection with any sale or other disposition of such Property, Grantor
agrees that the following procedures constitute a commercially reasonable sale:
Beneficiary shall mail written notice of the sale to Grantor not later than
thirty (30) days prior to such sale. Beneficiary will publish notice of the sale
in a local daily newspaper of general circulation. Upon receipt of any written
request, Beneficiary will make the Property available to any bona fide
prospective purchaser for inspection during reasonable business hours.
Notwithstanding, Beneficiary shall be under no obligation to consummate a sale
if, in its judgment, none of the offers received by it equals the fair value of
the Property offered for sale. The foregoing procedures do not constitute the
only procedures that may be commercially reasonable.

(iii) Multiple Security. If (a) the Property shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Deed of Trust, Beneficiary shall now or
hereafter hold or

 

-27-



--------------------------------------------------------------------------------

be the beneficiary of one or more additional mortgages, liens, deeds of trust or
other security (directly or indirectly) for the Secured Obligations upon other
property in the state in which the Premises are located (whether or not such
property is owned by Grantor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Beneficiary may, at its election, commence or consolidate in a
single trustee’s sale or foreclosure action all of the trustee’s sale or
foreclosure proceedings against all such collateral securing the Secured
Obligations (including the Property), which action may be brought or
consolidated in the courts of, or sale conducted in, any county in which any of
such collateral is located. Grantor acknowledges that the right to maintain a
consolidated trustee’s sale or foreclosure action is a specific inducement to
Beneficiary to enter into certain agreements with Grantor, and for Beneficiary
to enter into the Loan Agreement and the other Loan Documents, and Grantor
expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Grantor further agrees that if
Beneficiary shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Property or against any collateral other than the
Property, which collateral directly or indirectly secures the Secured
Obligations, or if Beneficiary shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral (or, in the case of a trustee’s
sale, shall have met the statutory requirements therefor with respect to such
collateral), then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the state in which the Premises are
located, Beneficiary may commence or continue any trustee’s sale or foreclosure
proceedings and exercise its other remedies granted in this Deed of Trust
against all or any part of the Property and Grantor waives any objections to the
commencement or continuation of a foreclosure of this Deed of Trust or exercise
of any other remedies hereunder based on such other proceedings or judgments,
and waives any right to seek to dismiss, stay the execution of, remove, transfer
or consolidate either any action under this Deed of Trust or such other
proceedings on such basis. Neither the commencement nor continuation of
proceedings to sell the Property in a trustee’s sale, to foreclose this Deed of
Trust nor the exercise of any other rights hereunder nor the recovery of any
judgment by Beneficiary nor the occurrence of any sale by Beneficiary or any
Lender in any such proceedings shall prejudice, limit or preclude Beneficiary’s
right to commence or continue one or more trustee’s sales, foreclosure or other
proceedings or obtain a judgment against (or, in the case of a trustee’s sale,
to meet the statutory requirements for, any such sale of) any other collateral
(either in or outside the state in which the Premises are located) which
directly or indirectly secures the Secured Obligations, and Grantor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other sales or proceedings or exercise of any remedies in such
sales or proceedings based upon any action or judgment connected to this Deed of
Trust, and Grantor also waives any right to seek to dismiss, stay the execution
of, remove, transfer or consolidate either such

 

-28-



--------------------------------------------------------------------------------

other sales or proceedings or any sale or action under this Deed of Trust on
such basis. It is expressly understood and agreed that to the fullest extent
permitted by applicable law, Beneficiary may, at its election, cause the sale of
all collateral which is the subject of a single trustee’s sale or foreclosure
action at either a single sale or at multiple sales conducted simultaneously and
take such other measures as are appropriate in order to effect the agreement of
the parties to dispose of and administer all collateral securing the Secured
Obligations (directly or indirectly) in the most economical and least
time-consuming manner

6.4 Application of Rents and Other Sums. Beneficiary shall apply any and all
Rents collected by it, and any and all sums other than proceeds of a Foreclosure
Sale which Beneficiary may receive or collect under Section 6.3 of this Deed of
Trust, in the following manner:

(a) First, to pay the portion of the Secured Obligations attributable to the
costs and expenses of operation and collection that may be incurred by
Beneficiary or any receiver;

(b) Second, to pay all other Secured Obligations in any order and proportions as
Beneficiary in its sole discretion may choose; and

(c) Third, to remit the remainder, if any, to the person or persons entitled to
it.

Beneficiary shall have no liability for any funds which it does not actually
receive.

7. The Trustee.

7.1 Rights and Obligations of Trustee. Trustee accepts the trusts hereby created
and agrees to perform its duties in this Deed of Trust for the benefit of
Beneficiary. To the extent permitted by and consistent with applicable law,
Trustee will not exercise its rights under this Deed of Trust except upon
written direction from Beneficiary.

7.2 Successor Trustee. Beneficiary may, from time to time, by a written
instrument executed and acknowledged by Beneficiary, mailed to Grantor and
recorded in the county in which the Property is located and by otherwise
complying with the provisions of applicable law, substitute a successor or
successors to any Trustee named herein or acting hereunder, and such
successor(s) shall, without conveyance from the Trustee predecessor, succeed to
all title, estate, rights, powers and duties of such predecessor.

7.3 Payment of Trustee’s Compensation. Grantor shall pay or cause to be paid the
compensation to which Trustee is entitled hereunder and all proper disbursements
and expenses incurred by Trustee hereunder, to the extent permitted by
applicable law.

8. Miscellaneous Provisions.

8.1 Additional Provisions. The Loan Documents fully state all of the terms and
conditions of the parties’ agreement regarding the matters mentioned in or
incidental to this Deed of Trust. The Loan Documents also grant further rights
to Beneficiary and contain further

 

-29-



--------------------------------------------------------------------------------

agreements and affirmative and negative covenants by Grantor which apply to this
Deed of Trust and to the Property.

8.2 No Waiver or Cure.

(a) Each waiver by Beneficiary must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Beneficiary to take action on account of any default of Grantor.
Consent by Beneficiary to any act or omission by Grantor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Beneficiary’s consent to be obtained in any future or other
instance.

(b) If any of the events described below occurs, that event alone shall not:
cure or waive any breach, Event of Default or notice of default under this Deed
of Trust or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Deed of
Trust; or prejudice Beneficiary or any receiver in the exercise of any right or
remedy afforded any of them under this Deed of Trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this Deed of Trust.

(i) Trustee or Beneficiary, its agent or a receiver takes possession of all or
any part of the Property in the manner provided in Subsection 6.3(c).

(ii) Beneficiary collects and applies Rents as permitted under Sections 2.3 and
6.6 of this Deed of Trust, either with or without taking possession of all or
any part of the Property.

(iii) Beneficiary or Trustee receives and applies to any Secured Obligation any
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Beneficiary
under Section 5.5 of this Deed of Trust.

(iv) Beneficiary makes a site visit, observes the Property and/or conducts tests
as permitted under Section 5.12 of this Deed of Trust.

(v) Beneficiary or Trustee receives any sums under this Deed of Trust or any
proceeds of any collateral held for any of the Secured Obligations, and applies
them to one or more Secured Obligations.

(vi) Beneficiary, Trustee or any receiver invokes any right or remedy provided
under this Deed of Trust.

8.3 Powers of Beneficiary.

(a) If Beneficiary performs any act which it is empowered or authorized to
perform under this Deed of Trust, including any act permitted by Section 5.7 or

 

-30-



--------------------------------------------------------------------------------

Subsection 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Grantor shall not
be released or changed if Beneficiary grants any successor in interest to
Grantor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation. Beneficiary shall not be required to comply
with any demand by the original Grantor that Beneficiary refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

(b) Following an Event of Default that remains uncured, Beneficiary may take any
of the actions permitted under Subsections 6.3(b) and/or 6.3(c) of this Deed of
Trust regardless of the adequacy of the security for the Secured Obligations, or
whether any or all of the Secured Obligations have been declared to be
immediately due and payable, or whether notice of default and election to sell
has been given under this Deed of Trust.

(c) From time to time, Beneficiary may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Beneficiary may from time to time
obtain orders or decrees directing, confirming or approving acts in executing
and enforcing these rights and remedies.

8.4 Merger. The parties to this Deed of Trust intend that no merger shall occur
as a result of Beneficiary’s acquiring any other estate in or any other lien on
the Property unless Beneficiary consents to a merger in writing.

8.5 Joint and Several Liability. If Grantor consists of more than one person,
each shall be jointly and severally liable for the faithful performance of all
of Grantor’s obligations under this Deed of Trust.

8.6 Applicable Law. The creation, perfection and enforcement of the lien of this
Deed of Trust shall be governed by the law of the State in which the property is
located. Subject to the foregoing, in all other respects, this Deed of Trust
shall be exclusively governed by the substantive laws of the State of
California.

8.7 Successors in Interest. The terms, covenants and conditions of this Deed of
Trust shall be binding upon and inure to the benefit of the heirs, successors
and assigns of the parties. However, this Section 8.7 does not waive the
provisions of Section 6.1 of this Deed of Trust.

8.8 Interpretation.

(a) Whenever the context requires, all words used in the singular will be
construed to have been used in the plural, and vice versa, and each gender will
include any other gender. The captions of the sections of this Deed of Trust are
for convenience only and do not define or limit any terms or provisions. The
word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”

 

-31-



--------------------------------------------------------------------------------

(b) The word “obligations” is used in its broadest and most comprehensive sense,
and includes all primary, secondary, direct, indirect, fixed and contingent
obligations. It further includes all principal, interest, prepayment charges,
late charges, loan fees and any other fees and charges accruing or assessed at
any time, as well as all obligations to perform acts or satisfy conditions.

(c) No listing of specific instances, items or matters in any way limits the
scope or generality of any language of this Deed of Trust. The Exhibits to this
Deed of Trust are hereby incorporated in this Deed of Trust.

8.9 In-House Counsel Fees. Whenever Grantor is obligated to pay or reimburse
Beneficiary for any attorneys’ fees, those fees shall include the reasonable
allocated costs for services of in-house counsel.

8.10 Waiver of Statutory Rights. To the extent permitted by law, Grantor hereby
agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the extent permitted by law. Grantor for itself and
all who may claim through or under it waives any and all right to have the
property and estates comprising the Property marshalled upon any foreclosure of
the lien hereof and agrees that any court having jurisdiction to foreclose such
lien may order the Property sold as an entirety. To the extent permitted by law,
Grantor hereby waives any and all rights of redemption from sale under any
judgment of foreclosure of this Deed of Trust on behalf of Grantor and on behalf
of each and every person acquiring any interest in or title to the Property of
any nature whatsoever, subsequent to the date of this Deed of Trust. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

8.11 Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Beneficiary may, at its option, declare all Secured Obligations immediately
due and payable.

8.12 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

-32-



--------------------------------------------------------------------------------

 

Grantor:

 

TNP SRT San Jacinto, LLC

1900 Main Street, Suite 700

Irvine, CA 92614

Attention: C.J. Osbrink

 

Telephone

 

949.833.8252

 

Facsimile

 

949.252.0212

With a copy to:

 

Gregory Kaplan, PLC

7 East Second Street

Richmond, VA 23224

Joseph J. McQuade, Esq.

 

Telephone

 

804.916.9027

 

Facsimile

 

804.916.9127

Trustee:

 

First American Title Insurance Company

5 First American Way

Santa Ana, CA 92707

Beneficiary:

 

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, MA 02110

Attention: Commercial Real Estate Department

 

Telephone

 

617.385.6202

 

Facsimile

 

617.385.6293

With a copy to:

 

Edwards Angell Palmer & Dodge LLP

2800 Financial Plaza

Providence, RI 02903

Attention: Gail E. McCann, Esq.

 

Telephone

 

401.276-6527

 

Facsimile

 

888.325-9041

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Grantor shall constitute notice or demand duly delivered
to Grantor, even if delivery is refused.

8.13 Future Advances. The total amount of indebtedness secured hereby may
increase or decrease from time to time, but the total unpaid principal balance
of indebtedness secured hereby (including disbursements that Lenders and
Beneficiary may, but shall not be obligated to, make under this Deed of Trust,
the Loan Documents or any other document with respect thereto) at any one time
outstanding may be substantially less but the maximum principal amount to be
secured shall not exceed One Hundred Fifty Million Dollars ($150,000,000), plus
interest thereon, and any disbursements made for the enforcement of this Deed of
Trust and any remedies

 

-33-



--------------------------------------------------------------------------------

hereunder, payment of taxes, special assessments, utilities or insurance on the
Property, any other protective advances made relating to the Property, and
interest on such disbursements and all disbursements by Lenders and Beneficiary
pursuant to applicable law (all such indebtedness being hereinafter referred to
as the maximum amount secured hereby). This Deed of Trust shall be valid and
have priority to the extent of the maximum amount secured hereby over all
subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the Property given priority by law.

8.14 Beneficiary’s Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Beneficiary not to exceed the
maximum amount secured hereby. For purposes hereof, all obligations of Grantor
to Beneficiary under all Interest Rate Agreements and any indebtedness or
obligation contained therein or evidenced thereby shall be considered an
obligation of Grantor secured hereby.

8.15 WAIVER OF TRIAL BY JURY. GRANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS DEED OF TRUST, THE NOTE,
OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS
OF GRANTOR OR BENEFICIARY. GRANTOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. GRANTOR FURTHER ACKNOWLEDGES THAT
(i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER,
(ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR BENEFICIARY TO MAKE THE LOAN,
ENTER INTO THIS DEED OF TRUST AND EACH OF THE OTHER LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS
IF FULLY INCORPORATED THEREIN.

8.16 Inconsistencies.

In the event of any inconsistency between this Deed of Trust and the Loan
Agreement, the terms hereof shall be controlling as necessary to create,
preserve and/or maintain a valid security interest upon the Property, otherwise
the provisions of the Loan Agreement shall be controlling.

8.17 UCC Financing Statements.

Grantor hereby authorizes Beneficiary to file Uniform Commercial Code financing
statements to perfect Beneficiary’s security interest in any part of the
Property. In addition, Grantor agrees to sign any and all other documents that
Beneficiary deems necessary in its sole discretion to perfect, protect, and
continue Beneficiary’s lien and security interest in the Property.

 

-34-



--------------------------------------------------------------------------------

9. State Specific Provisions.

9.1 Principles Of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 9 and the other terms and conditions of
this Deed of Trust, the terms and conditions of this Article 9 shall control and
be binding.

9.2 No “Mortgagee-In-Possession” Status. Neither the assignment of Leases and
Rents contained in this Deed of Trust, nor the exercise by Beneficiary of any of
its rights or remedies under this Deed of Trust shall be deemed to make
Beneficiary a “mortgagee-in-possession” or otherwise liable in any manner with
respect to the Property, unless Beneficiary, in person or by agent, assumes
actual possession thereof. Nor shall appointment of a receiver for the Property
by any court at the request of Beneficiary or by agreement with Grantor, or the
entering into possession of the Property by such receiver, be deemed to make
Beneficiary a “mortgagee-in-possession” or otherwise liable in any manner with
respect to the Property.

9.3 Environmental Provisions.

(a) Beneficiary may waive its lien against the Property or any portion thereof,
whether fixtures or personal property, to the extent such property is found to
be “environmentally impaired” or an “affected parcel” in accordance with
California Code of Civil Procedure Section 726.5 and may exercise any and all
rights and remedies of an unsecured creditor against Grantor and all of
Grantor’s assets and property for the recovery of any deficiency and
Environmental Costs (as hereafter defined), including, but not limited to,
seeking an attachment order under California Code of Civil Procedure
Section 483.010. The term “Environmental Costs” shall mean any costs, damages,
expenses, fees, penalties, fines, judgments, indemnification payments to third
parties, and other out-of-pocket costs or expenses actually incurred or advanced
by Beneficiary relating to the cleanup, remediation or other response action
required by Environmental Laws or which Beneficiary reasonably believes
necessary to protect the Property. The term “Environmental Costs” shall not
include any costs, damages, expenses, fees, penalties, fines, judgments,
indemnification payments to third parties, and other out-of-pocket costs or
expenses arising solely from (A) the gross negligence or willful misconduct of
Beneficiary; (B) Hazardous Material which first exists on the Property following
the date on which Beneficiary or its assignee take title to the Property,
whether by foreclosure of the Deed of Trust, deed-in-lieu thereof or otherwise;
or (C) Hazardous Material which first exists on the Property following the date
on which Beneficiary releases this Deed of Trust. As between Beneficiary and
Grantor, for purposes of California Code of Civil Procedure Section 726.5,
Grantor shall have the burden of proving that Grantor or any related party (or
any Affiliate or agent of Grantor or any related party) was not in any way
negligent in permitting the release or threatened release of the Hazardous
Material. Grantor acknowledges and agrees that, if this clause (a) applies, then
notwithstanding any term or provision contained herein or in the Loan Documents,
all judgments and awards entered against Grantor shall be exceptions to any
nonrecourse or exculpatory provision of the Loan Documents, and Grantor shall be
fully and personally liable for all judgments and awards entered against Grantor
relating to Environmental Costs and such liability shall not be limited to the
original principal amount of the obligations secured by this Deed of Trust and
Grantor’s obligations shall survive the foreclosure, deed in lieu of
foreclosure, release, reconveyance, or any other transfer of the Property or
this Deed of Trust. For the purposes of

 

-35-



--------------------------------------------------------------------------------

any action brought by or on behalf of Beneficiary under this Section 9.3,
Grantor hereby waives the defense of laches and any applicable statute of
limitations.

(b) In the event Beneficiary elects, in accordance with California Code of Civil
Procedure Section 726.5, to waive all or part of the security of this Deed of
Trust and proceed against Grantor on an unsecured basis, the valuation of the
Property, the determination of the environmentally impaired status of such
security and any cause of action for a money judgment shall, at the request of
Beneficiary, be referred to a referee in accordance with California Code of
Civil Procedure Sections 638 et seq. Such referee shall be an impartial M.A.I.
appraiser selected by Beneficiary and approved by Grantor, which approval shall
not be unreasonably withheld or delayed. If the parties cannot agree on an
M.A.I. appraiser approved by Grantor, either party may apply to the presiding
judge of the Superior Court in which the Property is located to make such
appointment. The decision of such referee shall be binding upon both Grantor and
Beneficiary, and judgment upon the award rendered by such referee shall be
entered in the court in which such proceeding was commenced in accordance with
California Code of Civil Procedure Sections 644 and 645. Grantor shall pay all
reasonable costs and expenses incurred by Beneficiary in connection with any
proceeding under California Code of Civil Procedure 726.5, as such Section may
be amended from time to time.

(c) Beneficiary or its agents, acting by themselves or through a court appointed
receiver, may upon reasonable advance notice to Grantor, enter upon the Property
or any part thereof and may perform such acts and things as Beneficiary deems
reasonably necessary or desirable to inspect, investigate, assess, and protect
the security hereof, including without limitation of any of its other rights:
(i) obtain a court order to enforce Beneficiary’s right to enter and inspect the
Premises under California Civil Code Section 2929.5, to which the decision of
Beneficiary as to whether there exists a release or threatened release of any
Hazardous Material onto the Premises shall be deemed reasonable and conclusive
as between the parties hereto; and (ii) have a receiver appointed under
California Code of Civil Procedure Section 564 to enforce Beneficiary’s right to
enter and inspect the Premises for Hazardous Material. Subject to the Loan
Documents, all reasonable costs and expenses incurred by Beneficiary with
respect to the audits, tests, inspections, and examinations which Beneficiary or
its agents or employees may conduct, including the reasonable fees of the
engineers, laboratories, contractors, consultants and attorneys, shall become
part of the indebtedness secured hereby and shall be paid by Grantor upon demand
with interest at the Default Rate from the date when paid by Beneficiary.

(d) Beneficiary may seek a judgment that Grantor has breached its covenants,
representations, warranties and/or other provisions with respect to this Deed of
Trust or the other Loan Documents by commencing and maintaining an action or
actions in any court of competent jurisdiction for breach of contract pursuant
to California Code of Civil Procedure Section 736, whether commenced prior to or
after foreclosure of the Property, and may seek the recovery of Environmental
Costs, it being conclusively presumed between Beneficiary and Grantor that all
such Environmental Costs incurred or advanced by Beneficiary relating to the
cleanup, remediation or other response action of or to the Premises were made by
Beneficiary in good faith. Grantor acknowledges that such an action shall not
constitute an action within the meaning of Section 726(a) of the California Code
of Civil Procedure or constitute a money judgment for a deficiency or a
deficiency judgment within the meaning of Sections 580a, 580b, 580d or 726(b)

 

-36-



--------------------------------------------------------------------------------

of the California Code of Civil Procedure. All Environmental Costs incurred by
Beneficiary (including court costs, consultant fees and reasonable attorneys’
fees and disbursements, whether incurred in litigation or not and whether before
or after judgment) shall bear interest at the Default Rate from the date of
expenditure until said sums have been paid. Beneficiary shall be entitled to
bid, at the sale of the Property held under any provision of this Deed of Trust,
the amount of said costs, expenses and interest in addition to the amount of the
other obligations hereby secured as a credit bid, the equivalent of cash.

(e) Without limiting any of the remedies provided in the Loan Documents, Grantor
acknowledges and agrees that the provisions of this Section 9.3 and the
Environmental Indemnity executed in connection herewith are “environmental
provisions” (as defined in Section 736(t)(2) of the California Code of Civil
Procedure) made by Grantor relating to the Premises (the “Environmental
Provisions”). Grantor’s breach or a failure to comply with the Environmental
Provisions shall constitute a breach of contract entitling Beneficiary to all
remedies provided under Section 736 of the California Code of Civil Procedure
for the recovery of damages and for the enforcement of the Environmental
Provisions. Pursuant to Section 736, Beneficiary’s action for recovery of
damages or enforcement of the Environmental Provisions shall not constitute an
action within the meaning of Section 726(a) of the California Code of Civil
Procedure or constitute a money judgment for a deficiency or a deficiency
judgment within the meaning of Sections 580a, 580b, 580d and 726(b) of the
California Code of Civil Procedure. The rights and remedies provided for under
the Loan Documents are separate and distinct causes of action that shall not be
abrogated, modified, limited or otherwise affected by the remedies provided
under Section 736(a) of the California Code of Civil Procedure.

(f) Nothing herein shall be deemed to limit the right of Beneficiary to recover,
in accordance with California Code of Civil Procedure Section 736 (as such
Section may be amended from time to time), any reasonable costs, expenses,
liabilities or damages, including reasonable attorneys’ fees and costs, incurred
by Beneficiary and arising from any covenant, obligation, liability,
representation or warranty contained in any Loan Document given to Beneficiary
(including, without limitation, the Environmental Indemnity), or any order,
consent decree or settlement relating to the cleanup of Hazardous Material or
any other “environmental provision” (as defined in such Section 736) relating to
the Property or any portion thereof or the right of Beneficiary to waive, in
accordance with the California Code of Civil Procedure Section 726.5 (as such
Section may be amended from time to time), the security of this Deed of Trust as
to any parcel of the Property that is “environmentally impaired” or is an
“affected parcel” (as such terms are defined in such Section 726.5), and as to
any personal property attached to such parcel, and thereafter to exercise
against Grantor, to the extent permitted by such Section 726.5, the rights and
remedies of any unsecured creditor, including reduction of Beneficiary’s claim
against Grantor to judgment, and any other rights and remedies permitted by law.

(g) Notwithstanding anything set forth in this Section 9.3 to the contrary, if
the Environmental Indemnity is terminated or released by the Beneficiary in
writing, Grantor shall automatically be released from its obligations under this
Section 9.3 on the effective date of such termination or release of the
Environmental Indemnity.

 

-37-



--------------------------------------------------------------------------------

9.4 Trustee’s Deed Recitals. The recitals of facts in any instrument delivered
upon completion of any sales, as described in Section 6.3, above, such as the
existence of a default, the giving of written notice of default and notice of
sale, and other facts affecting the regularity or validity of such sale or
disposition, shall be conclusive proof of the trust of such facts and any such
instruments shall be conclusive against all persons as to such fact recited
therein.

9.5 Right Of Entry. In addition to any other rights or remedies granted under
this Deed of Trust but subject to the terms and conditions of the Loan Agreement
and the rights of lessees, Beneficiary and its agents, acting by themselves or
through a court appointed receiver, upon reasonable advance notice to Grantor
and an opportunity to be present, shall have the right to enter upon the
Property or any part thereof and perform such acts and things as Beneficiary
deems necessary or desirable to inspect, investigate, assess, and protect the
security thereof Without limitation of any of its other rights and subject to
the provisions of the Loan Agreement, Beneficiary shall have the right to:
(i) obtain a court order to enforce Beneficiary’s right to enter and inspect the
Property under California Civil Code Section 2929.5 to which the decision of
Beneficiary as to whether there exists a release or threatened release of
Hazardous Material onto the Property shall be deemed reasonable and conclusive
as between the parties hereto and (ii) have a receiver appointed under
California Code of Civil Procedure Section 564 to enforce Beneficiary’s right to
enter and inspect the Property for Hazardous Material. Subject to the Loan
Agreement, all reasonable costs and expenses incurred by Beneficiary with
respect to the audits, tests, inspections, and examinations which Beneficiary or
its agents or employees may conduct, including the reasonable fees of the
engineers, laboratories, contractors, consultants, and attorneys, shall be paid
by Grantor five (5) Business Days following demand with interest at the Default
Rate from the date paid by Beneficiary. Such costs, if not paid for by Grantor
following demand, may be added to the principal balance of the sums due under
the Note and this Deed of Trust and shall bear interest thereafter until paid at
the Default Rate.

9.6 Reconveyance. If the Obligations are paid and all obligations secured by
this Deed of Trust are fully performed in accordance with the terms of this Deed
of Trust, the Note and the other Loan Documents, then Beneficiary agrees to
request Trustee to reconvey the Property or any applicable portion thereof in
accordance with the provisions of the Loan Agreement upon payment by Grantor of
Trustee’s fees and all other sums owing to it under this Deed of Trust and the
other Loan Documents, Trustee will reconvey the Property without warranty to the
person or persons legally entitled thereto. The grantee in the reconveyance may
be described as “the person or persons legally entitled thereto.” No
reconveyance hereof shall impair Grantor’s warranties and indemnities contained
herein.

9.7 Border Zone Property. To Grantor’s actual knowledge and except as disclosed
in the Environmental Report, Grantor represents and warrants that the Premises
have not been designated as Border Zone Property under the provisions of
California Health and Safety Code, Sections 25220 et seq. or any regulation
adopted in accordance therewith, and there has been no occurrence or condition
on any real property adjoining the Premises that is reasonably likely to cause
the Premises or any part thereof to be designated as Border Zone Property.

 

-38-



--------------------------------------------------------------------------------

9.8 Insurance Notice. Beneficiary hereby notifies Grantor of the provisions of
Section 2955.5(a) of the California Civil Code, which reads as follows:

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

This disclosure is being made by Beneficiary to Grantor pursuant to
Section 2955.5(b) of the California Civil Code. Grantor hereby acknowledges
receipt of this disclosure and acknowledges that this disclosure has been made
by Beneficiary before execution of any note or security document evidencing or
securing the Loan.

9.9 Commercial Loan. Grantor represents and warrants that the Loan is for
commercial purposes, and not for personal, household or consumer purposes.

9.10 Remedies, Generally. Notwithstanding anything to the contrary contained in
this Deed of Trust or any of the other Loan Documents, Agent and Lenders shall
have the right to exercise any and all of their rights and remedies granted them
hereunder, as well as all remedies available to it under California Civil Code
Section 2938 or any successor statute.

9.11 Financing Statement. This Deed of Trust shall constitute a financing
statement pursuant to California UCC §9-402(b), and shall be filed as a fixture
filing in the Official Records of the County Register of the County in which the
Property is located and covers goods which are or are to become fixtures on the
Premises.

9.12 Remedies, Mixed Collateral. Agent and Lenders may exercise all of the
rights and remedies of a secured party under the California UCC with respect to
the Property. Pursuant to Section 9-604(a) of the California UCC, Agent and
Lenders shall have an option to proceed with respect to both the real property
portion of the Property and the personal property portion of the Property, in
accordance with its rights, powers and remedies with respect to the real
property. Such Section 9-604(a) also permits Agent and Lenders to proceed
separately against the Property in accordance with the remedy and enforcement
provisions of the California UCC. If Agent and Lenders shall elect to proceed
against the Property separately from any proceeding with respect to the real
property, Grantor agrees that 10 days notice of the sale of the Property shall
be reasonable notice.

(Signature on next page)

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as an instrument
under seal as of the date first above written.

 

Grantor: TNP SRT SAN JACINTO, LLC, a Delaware

limited liability company

By:  

TNP SRT Secured Holdings, LLC, a Delaware

limited liability company, its Sole Member

  By:  

TNP Strategic Retail Operating Partnership,

LP, a Delaware limited partnership, its Sole

Member

    By:  

TNP Strategic Retail Trust, Inc., a

Maryland corporation, its General

Partner

    By:  

/s/ Christopher Cameron

    Name: Christopher Cameron     Title: CFO-SRT, REIT

STATE OF CALIFORNIA

COUNTY OF ORANGE

On December 9, 2010, before me, the undersigned notary public, personally
appeared Christopher Cameron, the CFO of TNP Strategic Retail Trust, Inc., a
Maryland corporation and the General Partner of TNP Strategic Retail Operating
Partnership, LP, a Delaware limited partnership and Sole Member of TNP SRT
Secured Holdings, LLC, a Delaware limited liability company and Sole Member of
TNP SRT San Jacinto, LLC, a Delaware limited liability company proved to me
through satisfactory evidence of identification, being (check whichever
applies): ¨ driver’s license or other state or federal governmental document
bearing a photographic image, ¨ oath or affirmation of a credible witness known
to me who knows the above signatory, or ¨ my own personal knowledge of the
identity of the signatory, to be the person whose name is signed above, and
acknowledged the foregoing to be signed by him/her voluntarily in said capacity
and the free act and deed of said entities, for its stated purpose.

 

/s/ Bhriza Camacho

Notary Public

Print Name Bhriza Camacho

My Commission Expires 9/5/2012

[SEAL]

[Signature Page to Deed of Trust]



--------------------------------------------------------------------------------

Schedule 1

Defined Terms

“Debtor Relief Laws” means collectively, Title 11 of the United States Code as
now or hereafter in effect or any other federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or similar laws affecting the rights of creditors.

“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court, administrative tribunal, or
public utility.

“Hazardous Material” means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Property or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority.

“Interest Rate Agreement” shall mean an interest rate hedging program through
the purchase by Original Borrower or another Borrower from Beneficiary of an
interest rate swap, cap, or such other interest rate protection product with
respect to the Note.

“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial and administrative
decrees and opinions or precedential authority in the applicable jurisdiction.
Any reference above to a Law, includes the same as it may be amended from time
to time, including the judicial interpretation thereof.

“Legal Requirement” means any Law, agreement, covenant, restriction, easement or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any insurance or surety company), as any of the same now
exists or may be changed or amended or come into effect in the future.

“Permitted Encumbrances” means those matters listed on Exhibit B attached hereto
and made a part hereof.



--------------------------------------------------------------------------------

“Transfer” means any sale, transfer, lease (other than a Lease approved or
deemed approved by Agent), conveyance, alienation, pledge, assignment, mortgage,
encumbrance hypothecation or other disposition of (a) all or any portion of the
Property or any portion of any other security for the Secured Obligations,
(b) all or any portion of the Borrower’s right, title and interest (legal or
equitable) in and to the Property or any portion of any other security for the
Secured Obligations other than Permitted Encumbrances, or (c) any interest in
any Borrower or any interest in any entity which directly or indirectly holds an
interest in, or directly or indirectly controls, any Borrower.

“UCC” means the Uniform Commercial Code, as adopted in the State of California,
as it may be amended from time to time.